Citation Nr: 0404067	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, rated as 10 percent disabling from March 12, 
1998 through December 29, 1999, and rated as 20 percent 
disabling effective December 30, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  That decision denied service 
connection for a bilateral knee disorder, and granted a 10 
percent disability rating for the veteran's back disorder, 
effective March 12, 1998.  Subsequently, in a January 2000 
supplemental statement of the case (SSOC) a 20 percent 
disability rating was assigned for the veteran's back 
disorder, effective December 30, 1999.

The Board has determined that further development is required 
with regard to the veteran's claim for entitlement to an 
increased rating for a back disorder.  This claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a bilateral knee 
disorder has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that there is a 
disability of each knee, which is related to service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim for entitlement to service connection for 
a bilateral knee disorder under the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given 
that this decision represents a grant of the benefit sought, 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background

Service medical records indicate that the veteran was given a 
physical profile in July 1973 for chondromalacia of the 
patella.  The knee or knees involved were not specified in 
the record.  A December 1974 service medical record noted 
that the veteran fell and injured his left knee in a 
parachute jump.  The impression was trauma to the knee.  A 
service medical record dated later in December 1974 stated 
that the veteran was being evaluated for an injury sustained 
in a parachute jump.  No diagnosis was offered.  An x-ray, 
taken at that time, was interpreted as showing no fracture.

The veteran's service personnel records indicate that he 
earned his Parachute Badge.

An October 1996 postoperative private treatment note 
indicated that the veteran's preoperative diagnosis was rule 
out internal derangement of the left knee.  The postoperative 
diagnoses were degenerative tear of the posterior horn of the 
medial meniscus, degenerative changes on the medial femoral 
condyle with undermining and fibrillation and areas of 
fragmentation, chondromalacia of the patella, and small 
plical shelf.

A November 1996 postoperative private treatment note reported 
that the veteran's preoperative diagnosis was rule out 
internal derangement of the knee.  Whether it was the right 
or left knee was not specified.  The postoperative diagnoses 
were degenerative tear of the lateral meniscus, 
chondromalacia of the patella, Grade II and Grade III, medial 
plical shelf, and old Osgood-Schlatter tubercle.

A March 1997 letter from the veteran's private chiropractor 
noted that his last knee surgery, in November 1996, was on 
the right knee.

An August 1997 private treatment note stated that the veteran 
was seeking physical therapy for both knees.

A December 1998 private x-ray report noted suspected mild 
lateral joint space narrowing of the left knee with 
degenerative spurring.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1999.  The veteran testified that he 
injured both his knees several times during service.  He 
stated that he did not always seek treatment for his knees, 
but would talk to the medics, who would dispense medication.  
He reported that his knees had bothered him since service, 
but, because he was not covered by insurance, he did not seek 
treatment for his knees until the early 1980s.

A July 1999 letter from a private chiropractor stated that 
the veteran was initially seen in their office with 
complaints of bilateral knee pain in 1979.  The veteran's 
chiropractor indicated that he had sought treatment since 
that time on an as needed basis.

A September 1999 letter from the veteran's private physician 
indicated that he had spent some time going over the 
veteran's history.  The physician noted that the veteran 
reported his knees had initially begun to bother him in 1973, 
when he was given a physical profile.  The veteran also noted 
a fall in 1974 in which he reportedly injured his knee.  The 
physician noted, after reviewing the veteran's operative 
reports, that his degenerative changes were not changes 
normally anticipated for someone the veteran's age.  He went 
on to state that he felt the veteran had sustained trauma to 
his knees during service.  The physician indicated that the 
injuries sustained during his parachute jumps were 
responsible for "a significant portion of the ongoing 
symptoms."  The physician further noted that the veteran's 
reported history was consistent with the medical records that 
had been available to the physician for review.

A May 2000 VA examination report noted that the examiner 
reviewed the claims folder.  The examiner did not examine the 
veteran's right knee at that time.  The diagnosis was 
moderate degenerative joint disease of the left knee.  The 
examiner stated "there is no question that the [veteran] did 
sustain quite significant trauma to both knees while working 
as a paratrooper in the military." (emphasis added)  He went 
on to state that the veteran had "a disability with regard 
to his knee pain and post-traumatic arthrosis which is likely 
due to his service connected activity."

VA treatment notes from August 2000 to May 2002 reflect 
continued treatment for complaints related to both knees.  A 
May 2002 VA treatment note indicated a diagnosis of bilateral 
degenerative joint disease of the knees.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a bilateral knee disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current medical diagnosis of 
degenerative joint disease pertaining to each of the knees.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A. § 1110 
to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In a 
September 1999 letter the veteran's private physician stated 
that the veteran had sustained trauma to his knees during 
service and that trauma was responsible for "a significant 
portion of the ongoing symptoms."  The Board is aware that 
the veteran's private physician relied on the veteran's 
reported medical history for his opinion.  However, in this 
instance, the Board finds that the history related by the 
veteran was consistent with the veteran's service medical 
records, as well as his documented history as a paratrooper.  
In addition, the May 2000 VA examiner specifically stated 
that "there is no question that the [veteran] did sustain 
quite significant trauma to both knees while working as a 
paratrooper in the military."  The examiner attributed the 
veteran's current knee disability to service.  Accordingly, 
as there is evidence of record linking the veteran's 
currently diagnosed disorder to service, and there is no 
probative evidence of record that serves to contravene either 
of these opinions, service connection for a bilateral knee 
disorder is granted.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this instance, the VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has not been 
met.  See 38 U.S.C.A. § 5103A (West 2002).  Specifically, the 
veteran has not been given a specific explanation of the type 
of evidence necessary to substantiate his claim.  Nor has he 
been informed as to which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the Board notes that the rating criteria 
contained in that Diagnostic Code pertaining to disorders of 
the spine were recently revised during the pendency of this 
appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
veteran has, to date, not been notified of the new rating 
criteria.

Finally, the Board finds that the VA examinations currently 
of record are inadequate to evaluate the level of the 
veteran's current disability under the new criteria.

Accordingly, the claim is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's 
degenerative disc disease at L5-S1.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected degenerative disc 
disease at L5-S1. 

The examiner should report the range of 
motion measurements for the lumbar 
spine, and should also indicate what 
would be the normal range of motion for 
the particular joint. 

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the cervical spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state, if possible, 
the severity and frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  The examiner 
should specifically discuss the frequency 
and duration of any such attacks during 
the past 12 months, and indicate whether 
or not they are incapacitating, i.e., 
requiring bed rest.

Further, the examiner should state 
whether or not the veteran suffers from 
separate orthopedic and neurologic 
manifestations associated with his 
service-connected disability, and discuss 
the severity of each in detail, including 
identification of any nerves involved.
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  Consider both the 
old and new rating criteria under 
Diagnostic Code 5293.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a SSOC and given the 
opportunity to respond thereto.  The SSOC 
should contain all pertinent rating 
criteria, both old and new.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



